IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE FIFTH CIRCUIT



                                            No. 01-11099
                                          Summary Calendar



CHARLES LWANGA SEBUMA,

                                                                                    Petitioner-Appellant,

                                                  versus

IMMIGRATION AND NATURALIZATION
SERVICE,

                                                                                    Respondent-
Appellee.

                           ------------------------------------------------------
                            Appeal from the United States District Court
                                  for the Northern District of Texas
                                     USDC No. 3:00-CV-1915-D
                           ------------------------------------------------------
                                             March 1, 2002

Before JOLLY, SMITH and STEWART, Circuit Judges:

PER CURIAM:*

        Immigration and Naturalization Service (INS) detainee Charles Lwanga Sebuma, #99038184,

appeals the district court’s dismissal of his 28 U.S.C. § 2241 petition. In his petition, Sebuma argued

that his bond was excessive.

        Sebuma does not address the district court’s findings that setting of bond at $20,000 was not

arbitrary and was reasonably calculated to assure his presence. He argues only that the court erred

in not granting a default judgment against the INS for failure to timely file a response to his 28 U.S.C.

§ 2241 petition. Id.



        *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       Because Sebuma has failed to address the dismissal of his 28 U.S.C. § 2241 petition, he is

deemed to have abandoned the issue on appeal. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993)(claims not adequately argued in the body of the brief are deemed abandoned on appeal).



       We also conclude that the magistrate judge’s finding that the INS showed good cause for

failing to file a timely response and the rejection of Sebuma’s request for a default judgment was not

an abuse of discretion. See Thomas v. Kippermann, 846 F.2d 1009, 1011 (5th Cir. 1988). The

judgment of the district court is AFFIRMED.




                                                -2-